REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 

 Continuing Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,717,601 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 04-12-2022, after the Quayle Action of 01-14-2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 04-12-2022, 05-05-2022, 08-22-2022 and 10-20-2022 have been entered.
 

Claim Rejections - 35 USC § 251
Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

     MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

     Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification'  ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
     Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, in the instant reissue application, the disclosure does not disclose “the flange is configured to slide within the first and second slots as the distance between the superior and inferior plates increases” of new reissue claim 28. The original disclosure fails to support this limitation because the specification fails to disclose this limitation and the drawing figures fail to teach or suggest that this occurs. As the two plates separate and the distance between them increases, the flange rotates with the shaft 87 but remains stationary in the vertical direction. It is the slots which move relative to the portions of the flange and causes a progressive withdrawal of the slots from around the flange. The original disclosure does not support this limitation and does not clearly and unequivocally disclose the newly claimed invention as a separate invention. 
     Therefore, claims 28, 33-37 and 39-41 do not satisfy the “original patent” requirement.
     Claims 28, 33-37 and 39-41 are therefore rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Reissue New Matter
Claims 28, 33-37 and 39-41 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
New matter has been added to new reissue claim 28. The new matter is the limitation that “the flange is configured to slide within the first and second slots as the distance between the superior and inferior plates increases”. The original disclosure fails to support this limitation because the specification fails to disclose this limitation and the drawing figures fail to teach or suggest that this occurs. As the two plates separate and the distance between them increases, the flange rotates with the shaft 87 but remains stationary in the vertical direction. It is the slots which move relative to the portions of the flange and causes a progressive withdrawal of the slots from around the flange. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 33-37 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not provide support for the 1st ridge overlapping the 1st projection “in the transverse direction” as found in claim 1. It would appear that the overlap is in the vertical direction, not the transverse direction. 
The original disclosure fails to support the limitation that “the flange is configured to slide within the first and second slots as the distance between the superior and inferior plates increases”, because the specification fails to disclose this limitation and the drawing figures fail to teach or suggest that this occurs. As the two plates separate and the distance between them increases, the flange rotates with the shaft 87 but remains stationary in the vertical direction. It is the slots which move relative to the portions of the flange and causes a progressive withdrawal of the slots from around the flange.

 The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-28, 33-37 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, as the claims are read in light of the specification, the phrase “the 1st ridge overlapping the 1st projection in the transverse direction” is confusing as it would appear that the overlap is in the vertical direction, not the transverse direction.
	With respect to claim 2 line 2, it is unclear if two “second threaded portion” are being claimed since here it is preceded by “a” and not “the”, and there is already a second threaded portion in claim 1 from which claim 2 depends.
	With respect to claim 3 line 6, see rejection of claim 2 which makes the phrase “the second threaded portion” indefinite since as of now there have been two claimed.
	With respect to claim 5 line 1, it would appear that to be clear the word “the” should be inserted between “wherein” and “first”. Also, the phrase “either of the insertion end of the implant” is vague and unclear as either indicates more than one possibility but only one exists in the claim language.
	In claim 16 line 5, “surface” should be plural.
In claim 18 line 8, there is no clear antecedent basis for “the central axis”.
	In claim 19 lines 22 and 24, “third” should be “second”. See rejection of claim 1. Also, there is no antecedent basis for “the vertical direction” in line 37.
	In claim 21 lines 5-6, “the respective first and second first wedge members” is vague and confusing.
	In claim 22 it is unclear if the tab is being positively recited.
	In claim 23 line 6, the phrase “the respective first and second first wedge members” is vague and confusing  
	In claim 24 line 6, there is no antecedent basis for “the second bone plate”.
In claim 28 lines 19-20, there is no antecedent basis for “the at least the superior inclined surface”, and in lines 25-26, the phrase “the flange is configured to slide within the first and second slots as the distance between the superior and inferior plates increases” is indefinite because the specification fails to disclose this limitation and the drawing figures fail to teach or suggest that this occurs. The claims are read in light of the specification and as the two plates separate and the distance between them increases, the flange rotates with the shaft 87 but remains stationary in the vertical direction. It is the slots which move relative to the portions of the flange and causes a progressive withdrawal of the slots from around the flange. Therefore, this claim is indefinite.
In claim 34 line 3, it is unclear if the collapsed configuration is different from the one already recited in claim 28 from which claims 34 eventually depends, because of the article “a” before it instead of “the”.

Conclusion
Claims 1-8,10-28, 33-37 and 39-41 are rejected.
Claims 9, 29-32 and 38 have been canceled.
 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenn K. Dawson whose telephone number is 571-272-4694. The examiner can normally be reached on Mon-Fri 8:00-4:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571- 272-7731 and 571-272-6928, respectively. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
or access to the automated information system, call 800-786- 9199 (in USA or CANADA) or 571-272-1000.
Signed: /GLENN K DAWSON/ Reexamination Specialist
Art Unit 3993

Conferees:	/PCE/
Peter C. English
Reexamination Specialist, Art Unit 3993

/GAS/
Gay Ann Spahn
Supervisory Primary Examiner, Art Unit 3993